COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER
                                     OF ABATMENT

Style:                     In re Moody National Kirby Houston S, LLC

Case number:               01-11-00769-CV


Pursuant to Texas Rule of Appellate Procedure 7.2(b), the Court “abate[s] the proceeding
to allow the successor to reconsider the original party’s decision.” Tex. R. App. P.
7.2(b). The petition for writ of mandamus is abated.

         (1) The case is remanded to the trial court.

         (2) Within 15 days of this order, relator is directed to obtain a hearing date, if
             necessary, from the trial court coordinator and to notify all parties of such date.
             The hearing shall be set for a date no later than 30 days after the date of this
             order. The trial court coordinator shall advise the Clerk of this Court of the
             hearing date as soon as it is set.

         (3) Within 30 days of the date of this order, the trial court is directed to file a
             supplemental clerk’s record or reporter’s record documenting the successor’s
             ruling.


Judge’s signature: /s/ Jim Sharp
                   Acting individually


Date: March 4, 2013